IN THE UNITED STATES DISTRICT COURT n f s
F()R THE SOUTHERN DISTRIC'I` OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA : Case N0. 3 is § ga C H _ l b 1
. a ._° via '\:-b;} .... \“>' ¢
MMM
z t. santana
vs. l : 18 U.S.C. § 287

KPMD, INC.

 

THE UNITEI) STATES ATTORNEY CHARGES:

At all times relevant to this lnformation:

]. The Medicare Program ("Medicare") is a federal health care benefit program
providing benefits to persons who are over the age of sixty-five and some persons
under the age of sixty-five who are blind or disabled Medicare is administered by
the Centers for Medicare and Medic_aid Services ("CMS"), a federal agency under
the United States Department of Health and Human Services ("HHS").

2. The Ohio Medical Assistance Program ("Medicaid") is a health care benefit program
jointly funded by the State of Ohio and the federal government, through HHS. The
Medicaid program helps pay for reasonable and necessary medical procedures and
services provided to individuals who are deemed eligible under state low-income

programs

3. On February 17, 2009, the American Recovery and Reinvestment Act of 2009
("Recovery Act") was signed into law. Parts of the Recovery Act are together cited as
the Health Information Technology for Economic and Clinical Health Act (the
"HITECH Act").

4. Title IV, Division B of the HITECH Act establishes incentive payments under the
Medicare and Medicaid programs for eligible professionals and eligible hospitals
("EHs") that meaningfully use Certifled Electronic Health Record Technology
(“CEHRT"). The goal of these provisions is to promote the adoption of EI-IR
technology and electronic exchange of health information to improve the quality
and cost of health care in the United States.

lO.

ll_

12.

13.

Under the Medicare EHR Incentive Program, eligible hospitals can qualify for incentive
payments from CMS if they successfully demonstrate meaningful use of CEHRT.
Incentive payments to eligible hospitals are based on a number of factors

Consistent with the HITECH Act, Ohio has implemented an Ohio Medicaid EHR
lncentive Program. Under this Medicaid EHR lncentive Program, eligible Ohio
hospitals can qualify for incentive payments To receive incentive payments under the
Medicare and Medicaid EHR Incentive Programs, eligible hospitals must attest to the
meaningful use of a certified EHR by meeting and reporting on thresholds for a number
of objectives

CMS is charged with managing the Medicare and Medicaid EHR Incentive Programs,
and it has established the objectives for meaningful use that eligible professionals and
hospitals must meet in order to receive an incentive payment Meaningful use includes
both a core set and a menu set of objectives that are specific to eligible professionals or
eligible hospitals To qualify for an incentive payment, an eligible hospital must meet
certain defined objectives

On September 12, 2011, Defendant KPMD, lnc. (through KPMD.biz) entered into a
contact with the Southwest Regional Medical Center (“SRMC”) in the Southern District
of Ohio. As part of the contract, KPMD agreed to implement the KPMD software
program for electronic health records In exchange, SRMC assigned its CMS incentive
payments to KPMD.

On April 9, 2013, a KPMD employee submitted an attestation to CMS for the period of
October 2012 through December 2012. ln the attestation, KPMD falsely attested that
the hospital had met the criteria for Stage l of the EHR implementation in the emergency
room department during the reporting period.

Due to this attestation, CMS wired an incentive payment on May 28, 2013 in the amount
of $968,760.

in late September 26, 2014, SRMC closed.

On October l, 2014, an employee of KPMD filed a second attestation with CMS on
behalf of SRMC. The second attestation knowingly and falsely claimed that the EHR
criteria were satisfied for the SRMC emergency room for the period from October 2013
through December 201 3.

As a result of the second false attestation, Ohio Medicaid made a payment of $379,400
on November 3, 2014 CMS-Medicare made a payment of $328,692 on November 25,

2014.

COUNT ONE {Falsc Clain_]s Act)
14. The preceding paragraphs l-l l are fully incorporated and restated herein.

15. On or about April 9, 2013, in the Southem District of Ohio, the defendant, KPMD, lnc.,
made and presented to CMS-Medicare a claim upon and against the United States
Dcpartrnent of Health and Human Services, that is, an attestation that the SRMC hospital
had met the criteria for Stage l of the EHR implementation, knowing that the claim was
false and fraudulent in that the EHR system had not been implemented in SRMC’s
emergency department and SRMC did not meet the Stage l criteria.

All in violation Title 18, United States Code Section 287.
COUNT TWO (False Cla__i_ms Act)
16. The preceding paragraphs l-l 3 are fully incorporated and restated herein.

17. On or about October ], 2014, in the Southem District of Ohio, the defendant, KPMD,
Inc., made and presented to CMS-Medicare a claim upon and against the United States
Department of l-Iealth and Human Services, that is, an attestation that the SRMC hospital
had met the criteria for Stage l of the EHR implementation, knowing that the claim was
false and fraudulent in that the EHR system had not been implemented in SRMC’s
emergency department SRMC did not meet the Stage l criteria.

All in violation Title 18, United States Code Section 287.

BENJAMIN C. GLASSMAN
UNITED STATES ATTORNEY

F/W»-/}/

TrMoTHY s. magich (0069287)
Assistant United States ttorney

